--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9

 
RESTRICTED UNIT AWARD AGREEMENT

 
PLY GEM PRIME HOLDINGS, INC.
 
 
This Restricted Unit Award Agreement (the “Agreement”), effective as of
[__________ ___, _____] (the “Award Date”), is entered into by and between Ply
Gem Prime Holdings, Inc., a Delaware corporation (the “Company”), and
[______________] (the “Participant”).
 
WHEREAS, the Company desires to provide the Participant an incentive to
participate in the success and growth of the Company through the opportunity to
earn a proprietary interest in the Company; and
 
WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Participant the right to receive an award based on shares of Common
Stock, pursuant to the Ply Gem Prime Holdings, Inc. Long Term Incentive Plan
(the “Plan”), subject to the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
 
1.  Award.  Subject to the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan, the Company hereby grants to the Participant,
on the date of this Agreement, a Restricted Unit Award (the “Award”) with the
terms described in this Agreement.  The Award shall vest during the period
commencing on [__________ ___, _____] (the “Vesting Commencement Date”) and
ending on [__________ ___, _____] (the “Vesting Date”), and on or within 30 days
following the Vesting Date, the Company shall deliver to the Participant the
amount of $[_______] (the “Target Amount”) in the form of one of the following
settlement awards (the “Settlement Award”) at the election of the Board or the
Committee, as applicable, in its sole discretion:
 
 
(A) a number of shares of Common Stock having an aggregate Fair Market Value as
of the Vesting Date equal to the Target Amount (the “Deferred Shares”), which
shall be subject to such terms and conditions as determined by the Board or the
Committee, as applicable, as of the Vesting Date and which will be set forth in
a written agreement to be executed as of the Vesting Date; or

 
 
(B) a number of shares of Restricted Stock having an aggregate Fair Market Value
as of the Vesting Date equal to the Target Amount (the “Restricted Shares”),
which shall be subject to vesting and other terms and conditions determined by
the Board or the Committee, as applicable, as of the Vesting Date and which will
be set forth in a written agreement to be executed as of the Vesting Date;

 
provided, however, that, except as provided in Section 3 hereof, the Settlement
Award shall not be so delivered unless the Participant is in the employ of the
Company or its subsidiaries on the Vesting Date.
 
2.  Incorporation by Reference, Etc.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan.  Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan.  The Committee shall have final authority to interpret and construe
the Plan and this Agreement and to make any and all determinations under them,
and its decision shall be binding and conclusive upon the Participant and his or
her legal representative in respect of any questions arising under the Plan or
this Agreement.  By signing this Agreement, the Participant acknowledges that he
or she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan (and
this Agreement).
 
3.  Termination of Employment.
 
(a) Termination without Cause, for Good Reason or due to Death or
Disability.  In the event that the Participant’s employment with the Company
and/or its subsidiaries is terminated on or prior to the Vesting Date by the
Company or such applicable subsidiary without Cause, or by the Participant for
Good Reason (as defined in subsection (c) below), or due to the Participant’s
death or Disability, the amount equal to the product of (x) the Target Amount,
multiplied by (y) a fraction, the numerator of which shall be the number of days
that have elapsed during the period beginning on the Vesting Commencement Date
and ending on (and inclusive of) the date of such termination of employment, and
the denominator of which shall be 1096, shall vest and be delivered to the
Participant (or the Participant’s estate, as applicable) on or within 15 days
following the Vesting Date, in cash or stock, or any combination thereof, as
determined by the Committee in its sole discretion.  If all or any portion of
the Target Amount shall be paid in stock, the number of shares of stock
delivered shall be based on the Fair Market Value as of the date of such
termination.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Termination for Cause or Resignation without Good Reason.  In the event that
the Participant’s employment with the Company and/or its subsidiaries is
terminated on or prior to the Vesting Date by the Company or such applicable
subsidiary for Cause, or by the Participant without Good Reason (as defined in
subsection (c) below), this Award shall terminate and all of the Participant’s
rights to receive any of the Settlement Award shall be forfeited immediately as
of the date of such termination.
 
(c) Definition of “Good Reason.”  For purposes of this Agreement, “Good Reason,”
with respect to the Participant, either (i) has the meaning attributed to it (or
to a term of similar import) under the Participant’s existing employment,
consulting, retention, severance or other similar agreement between the
Participant and the Company or its subsidiary, as applicable, or if none, then
(ii) means (A) a reduction of at least 5% in the aggregate, in the Participant’s
annual base salary and target incentive compensation opportunity; or (B) the
relocation of the Participant’s principal place of employment to a location more
than fifty (50) miles from the Participant’s principal place of employment;
provided, however, that in order for a termination to constitute a termination
for Good Reason, the Participant must (x) provide the Company with notice of the
circumstances claimed to constitute Good Reason within 60 days following the
occurrence of such circumstances and (y) terminate his or her employment within
60 days following the date of notice given pursuant to clause (x).
 
4.  Change in Control.  In the event of a Change in Control either (x) prior to
the Vesting Date or (y) after the Vesting Date but before the Settlement Award
is vested and delivered, this Award or the outstanding Settlement Award, as
applicable, shall become immediately and fully vested as of the effective date
of such Change in Control, and the Company shall deliver the Target Amount to
the Participant, in cash or stock, or any combination thereof, as determined by
the Committee in its sole discretion, provided, that if the Change in Control
occurs after the Vesting Date but before the Settlement Award is vested and
delivered, the Company shall have the right, after giving effect to the full
vesting described in this Section 4, to treat the Settlement Award in the manner
described in Section 13 of the Plan.  If all or any portion of the Target Amount
shall be paid in shares of Common Stock, the number of shares of Common Stock
delivered shall be based on the price per share of Common Stock received or to
be received by other shareholders of the Company in connection with such Change
in Control.  Any amount payable hereunder shall be paid on the effective date of
the Change in Control or on any later date on which shareholders of the Company
receive consideration in the transaction, in the sole discretion of the Board
and only to the extent compliant with Section 409A of the Code.
 
5.  Transfer Restrictions.  Prior to delivery of any Common Stock with respect
to the Settlement Award, the Participant shall not be deemed to have any
ownership or stockholder rights (including without limitation dividend and
voting rights) with respect to such shares, nor may the Participant sell,
assign, pledge or otherwise transfer (voluntarily or involuntarily) this Award
or any of the Settlement Award (whether Deferred Shares, Stock Option or
Restricted Shares) prior to delivery thereof.
 
6.  Changes in Capitalization.  In the event of (a) any dividend (other than
regular cash dividends) or other distribution (whether in the form of cash,
shares of Common Stock, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, split-off, spin-off, combination, repurchase or exchange of shares of
Common Stock or other securities of the Company, issuance of warrants or other
rights to acquire shares of Common Stock or other securities of the Company, or
other similar corporate transaction or event (including, without limitation, a
Change in Control) that affects the shares of Common Stock, or (b) unusual or
nonrecurring events (including, without limitation, a Change in Control)
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in any case an
adjustment to the terms of the Award is determined by the Committee in its sole
discretion to be necessary or appropriate, then the Committee shall make any
such adjustments in such manner as it may deem equitable, in accordance with
Section 12 of the Plan.
 
7.  Government Regulations.  Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver the Settlement Award or
any certificates evidencing shares deliverable pursuant thereof shall be subject
to the terms of all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.
 
8.  Withholding Taxes.  The Participant shall be required to pay to the Company
or its subsidiary, and the Company or its subsidiary shall have the right (but
not the obligation) and is hereby authorized to withhold from amounts payable
and/or property deliverable to the Participant, the amount of any required
withholding taxes in respect of the Award or any payment or transfer under the
Award, and to take such other action as may be necessary in the opinion of the
Committee or the Company to satisfy all obligations for the payment of such
withholding taxes.
 
9.  Section 409A.  This Award is intended to be exempt from Section 409A of the
Code pursuant to the short-term deferral exemption under U.S. Treasury
Regulation 1.409A-1(b)(4), and this Agreement shall be construed and interpreted
in a manner consistent therewith.  Notwithstanding the foregoing, to the extent
any payments hereunder are considered “deferred compensation” subject to Section
409A of the Code, then (i) the provisions of this Agreement are intended to
comply with Section 409A of the Code, and this Agreement shall be construed and
interpreted in a manner consistent with the requirements of Section 409A of the
Code, as applicable, (ii) each of the payments that may be made under this
Agreement is designated as a separate payment, (iii) references in the Agreement
to “termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code and
(iv) if any deferred compensation that would otherwise be payable during the
six-month period following such “separation from service” is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A of the
Code in order to avoid taxes or penalties under Section 409A of the Code, then
payment of such “deferred compensation” shall not be made to the Participant
before the date which is six months after the date of his or her separation from
service (and shall be paid in a single lump sum, without interest, on the first
day of the seventh month following the date of such separation from service) or,
if earlier, the Participant’s date of death.
 
 
2

--------------------------------------------------------------------------------

 
 
10.  Participant Representations.  The Participant has reviewed with his or her
own tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement.  The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents, if any, made to the Participant.  The Participant understands
that the Participant (and, subject to Section 8 above, not the Company) shall be
responsible for the Participant’s own tax liability arising as a result of the
transactions contemplated by this Agreement.
 
11.  Clawback/Forfeiture.  The Committee may in its sole discretion cancel the
Award if the Participant, without the consent of the Company, while employed by
or providing services to the Company or any Affiliate or after termination of
such employment or service, violates a non-competition, non-solicitation,
non-disparagement, non-disclosure covenant or agreement or otherwise has engaged
in or engages in activity that is in conflict with or adverse to the interest of
the Company or any Affiliate, including fraud or conduct contributing to any
financial restatements or irregularities, as determined by the Committee in its
sole discretion.  If the Participant otherwise has engaged in or engages in any
activity referred to in the preceding sentence, as determined by the Committee
in its sole discretion, the Participant will forfeit any compensation, gain or
other value realized thereafter on the vesting or settlement of the Award, the
sale or other transfer of the Award, or the sale of shares of Common Stock
acquired in respect of the Award, and must promptly repay such amounts to the
Company.  If the Participant receives any amount in excess of what the
Participant should have received under the terms of the Award for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations or other administrative error), all as determined by the Committee
in its sole discretion, then the Participant shall be required to promptly repay
any such excess amount to the Company.  To the extent required by applicable law
(including without limitation Section 302 of the Sarbanes-Oxley Act of 2002 and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of NYSE or other securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted, or
if so required pursuant to a written policy adopted by the Company, the Award
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into the Award).
 
12.  No Rights as a Stockholder. This Award shall not be construed as giving the
Participant any rights of a stockholder of the Company, and the Participant
shall not be deemed for any purpose to be the owner of any shares of Common
Stock.
 
13.  No Rights to Employment.  Neither this Agreement nor any action taken
hereunder shall be construed as giving the Participant any right of continuing
employment by the Company or its subsidiaries.
 
14.  Notices.  Notices or communications to be made hereunder shall be in
writing and shall be delivered in person, by registered mail, by confirmed
facsimile or by a reputable overnight courier service to the Company at its
principal office or to the Participant at his or her address contained in the
records of the Company.
 
15.  Governing Law.  This Agreement shall be construed under the laws of the
State of Delaware, without regard to conflict of laws principles.
 
16.  Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings relating to the subject matter of this
Agreement.  Notwithstanding the foregoing, this Agreement and the Award made
hereby shall be subject to the terms of the Plan.  In the event of a conflict
between this Agreement and the Plan, the terms and conditions of the Plan shall
control.
 
17.  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective permitted
successors, assigns, heirs, beneficiaries and representatives.  This Agreement
is personal to the Participant and may not be assigned by the Participant
without the prior consent of the Company.  Any attempted assignment in violation
of this Section shall be null and void.
 
18.  Amendment.  This Agreement may be amended or modified only as provided in
Section 14 of the Plan or by a written instrument executed by both the Company
and the Participant.
 
 
*                         *                         *
 
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to executive this Agreement on the date first
written above.
 



 
PLY GEM PRIME HOLDINGS, INC.
     
By:  ________________________________
 
Name:  Gary E. Robinette
 
Title:    President and Chief Executive Officer
 
Date:    [___________ __, ____]
             
­­­­­­­_____________________________________
 
[NAME OF PARTICIPANT]



 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------